Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the daisy chained communication bus should be shown (see Claims 5-8 and 14-17) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-18 are objected to because of the following informalities: 

For Claims 1 and 10, change “one or more battery modules” to “two or more battery modules”, or some alternative, as it would not make sense to “equalize” only one battery module. Equalization involves equalizing SOC or voltage or at least two battery modules.
Appropriate correction is required.
Double Patenting
The examiner requests the applicant be cognizant of the claims of copending applications 16476007 (esp. claims 1 & 4-6), 16612285, and 17042449 when drafting claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brockerhoff (USPGPN 20150028817), hereinafter Brock, in view of Trigiani (USPGPN..20090146610).
Independent Claim 1, Brock teaches an apparatus for equalizing a battery module (Figs. 1A-3 and 11), the apparatus comprising: one or more cell module controllers (CMCs; switches shown in Figs. 1A-3) which are connected with one or more battery modules (battery stacks 10, 100-1, 100-2, 100-N, as seen in Figs. 1A-3), respectively, and measure voltages of both ends of a connected battery module among the one or more battery modules, respectively (Fig. 11 demonstrates voltages being measured, while Figs. 2 & 3 demonstrate that the voltages are taken of the battery stacks/modules, see also Figs. 4-10); and a battery module controller (BMC) which calculates a state of charge (SoC) of each of the one or more battery modules based on the measured voltages of both ends of each battery module (Fig. 11’s circuit performs this function, as seen in Figs. 2, 3, & 11, see ¶’s [76, 83, 90] where charge state means state of charge determination; duplication of parts where both functions are capable of being performed by Fig. 11 controller, which is described by ¶’s [106-108] to be possible to have multiple controllers), and diagnoses an abnormality of each of the one or more battery modules based on the calculated SoC (see Figs. 7-9, which describes bypassing due to abnormalities discovered, with ¶’s [76, 83, 90] describing these determinations are possible to be done based on SOC), wherein the BMC controls one or more switches included in the one or more CMCs, respectively, based on a location of the battery module which is diagnosed to have the abnormality among the one or more battery modules, forms an equalization current supply circuit that is a closed circuit 
Brock is silent to a BMC which is not also a CMC (to advance prosecution).
Trigiani teaches a multi battery module circuit (108-1 to 108-n, see Figs. 1 & 3) which each contain a CMC (112-1 to 112-n) and a BMC to control each of them (110, 114, see Figs. 1, 2, & 6). ¶[37] describes obtaining state of charge data, ¶’s [25, 35, 64, 82] describes these controllers used for balancing/equalization, ¶’s [49, 50] describes 308 of 112’s performing voltage sensing of the battery module 108’s, thus this circuit is applicable. As for motivation to combine the circuits, by having the voltages measured at the unit level, rather than measuring them at a central location, the voltages can be measured in real time, instead of having a multiplex operation (thus quicker voltage measurements), as one having ordinary skill in the art would understand. Otherwise, the BMC would have to be larger if there was a separate voltage measurement device per unit, rather than allowing each battery module unit controller to have one, thus reducing size, as one having ordinary skill in the art would understand. With voltage measuring circuits on the slave/unit controller CMCs rather than on the BMC, now all it requires is for the BMC to take in the data, thus reduced complexity of the BMC as well.

Independent Claim 10, Brock teaches a method of equalizing a battery module (Figs. 1A-3 and 11) by a battery module equalizing apparatus (Figs. 4-10, esp. Fig. 7), the method comprising: measuring voltages of both ends of one or more battery modules (Fig. 11 demonstrates voltages being measured, while Figs. 2 & 3 demonstrate that the voltages are taken of the battery stacks/modules, see also Figs. 4-10) connected to one or more cell module controllers (CMCs; switches shown in Figs. 1A-3), respectively; diagnosing an abnormality of each of the one or more battery modules based on a state of charge (SoC) of each of the one or more battery modules calculated based on the measured voltages of both ends of each of the one or more battery modules (see Figs. 7-9, which describes bypassing due to abnormalities discovered, with ¶’s [76, 83, 90] describing these determinations are possible to be done based on SOC; abnormality here is the situation where it does not have the voltage at which the modules are bypassed, thus the ones that are below the max voltage/SOC are selected to be connected so as to be equalized, and those not selected are bypassed, best seen in Fig. 7; those not reaching the threshold represent the abnormality state, representing for instance increased internal resistance in those cells); and controlling one or more switches included in the one or more CMCs, respectively, based on a location of the battery module which is diagnosed to have the abnormality among the one or more battery modules, and forming an equalization current supply circuit that is a closed circuit including an equalization current supplier that supplies an equalization current and the battery module which is diagnosed to have the abnormality (see Fig. 7, where the switching signals are shown to be sent as seen in Fig. 11 based on Fig. 7; connected modules create this circuit, while bypassed circuits are excluded). 

Trigiani teaches a multi battery module circuit (108-1 to 108-n, see Figs. 1 & 3) which each contain a CMC (112-1 to 112-n) and a BMC to control each of them (110, 114, see Figs. 1, 2, & 6), where the CMCs perform the voltage measurements (¶’s [49, 50]). ¶[37] describes obtaining state of charge data, ¶’s [25, 35, 64, 82] describes these controllers used for balancing/equalization, ¶’s [49, 50] describes 308 of 112’s performing voltage sensing of the battery module 108’s, thus this circuit is applicable. As for motivation to combine the circuits, by having the voltages measured at the unit level, rather than measuring them at a central location, the voltages can be measured in real time, instead of having a multiplex operation (thus quicker voltage measurements), as one having ordinary skill in the art would understand. Otherwise, the BMC would have to be larger if there was a separate voltage measurement device per unit, rather than allowing each battery module unit controller to have one, thus reducing size, as one having ordinary skill in the art would understand. With voltage measuring circuits on the slave/unit controller CMCs rather than on the BMC, now all it requires is for the BMC to take in the data, thus reduced complexity of the BMC as well.
It would have been obvious to a person having ordinary skill in the art to modify Brock with Trigiani to provide improved voltage speed and reduced BMC size and complexity.
Dependent Claims 2 and 11, Brock teaches the BMC forms the equalization current supply circuit by controlling the switch included in the CMC connected with each battery module which is diagnosed to have the abnormality and a CMC connected to a front end of the CMC connected with the battery module which is diagnosed to have the abnormality (those circuits that are bypassed are switched out, and those that are connected, are switched on, it is 
Dependent Claims 3 and 12, Brock teaches when the abnormality is not diagnosed in the one or more battery modules, the one or more CMCs maintain the one or more switches in an off state, and when there is the battery module which is diagnosed to have the abnormality among the one or more battery modules, the BMC controls a state of the switch included in the CMC connected with each battery module which is diagnosed to have the abnormality and a CMC connected to a front end of the CMC connected with the battery module which is diagnosed to have the abnormality among the one or more switches in an on-state and forms the equalization current supply circuit including the battery module which is diagnosed to have the abnormality (Fig. 7, as compared to Figs. 2 & 3, demonstrates that a cell which has reached the voltage/SOC threshold is switched off, while ones that have not are switched on, thus the reaching of the threshold is the no-abnormality state, and those not reaching the threshold represent the abnormality state, representing for instance increased internal resistance in those cells). 
Dependent Claims 4 and 13, Brock teaches the BMC includes an auxiliary switch which controls an electrical conduction state with a CMC located at a first end among the one or more CMCs, and when it is diagnosed that a battery module located at the first end has the abnormality, the BMC forms the equalization current supply circuit so as to include the battery module located at the first end by controlling electrical conduction states of the switch included in the CMC located at the first end and the auxiliary switch (those circuits that are bypassed are switched out, and those that are connected, are switched on, it is obvious to one of ordinary skill in the art by comparing applicant’s drawings with Figs.2,3,&7 this process occurs).
Claims 5 and 14, the combination of Brock and Trigiani teaches an equalization BUS and a communication BUS which connect the one or more CMCs and the BMC, wherein the equalization BUS and the communication BUS connect the one or more CMCs and the BMC by a daisy chain connection with a first end and a last end (while the applicant’s drawings do not demonstrate the communication daisy chain, Trigiani teaches this feature in Fig. 1; Brock demonstrates the module daisy chain in Figs. 2 & 3). 
Dependent Claims 6 and 15, Brock teaches the equalization BUS includes: a positive BUS which serially connects one or more CMCs located at odd-numbered places based on the CMC located at the last end among the one or more CMCs; and a negative BUS which serially connects one or more CMCs located at even-numbered places based on the CMC located at the last end (daisy chain structure demonstrated in Figs. 2 & 3 of Brock; lacking a showing of criticality, the even/odd serial connections are a simple design choice which would be obvious to try for an inventor based on Brock, one having ordinary skill in the art would further be motivated to use this structure as it would result in reduced resistance as less wire would need to be traversed, thus improving the efficiency of the circuit). 
Dependent Claims 9 and 18, the combination of Brock and Trigiani teaches the BMC forms a module location identifying circuit by controlling a switch included in a CMC of which a location is desired to be recognized among the one or more CMCs, and identifies the location of the CMC of which the location is desired to be recognized based on a voltage applied to the module location identifying circuit (see Fig. 7, to determine which blocks to bypass and which to charge, the location must be known by the controller, while Trigiani teaches the coordination/ communication between the slave/CMC and the master controller/BMC). 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brock in view of Trigiani, further in view of Kikuchi et al (USPGPN 20120025769)
Dependent Claims 7 and 16, the combination of Brock and Trigiani teaches each of the one or more CMCs further includes: a connector which selectively connects the battery module connected to each of the CMCs, the switch included in each of the CMCs, and the equalization BUS (see Figs. 1A-3 of Brock for the switches, bus, and connector; switches also shown in Figs. 2 & 3 of Trigiani); a voltage sensor which measures voltages of both ends of the battery module connected to each of the CMCs (voltage sensor described for a controller in Brock, explicitly for a slave controller/CMC in Trigiani);  a fuse which connects a negative electrode of the battery module connected to each of the CMCs and the one or more switches (116, see Fig. 3 of Brock).
Brock is silent to a balancer which discharges the battery module connected to each of the CMCs; controller which controls an operation of the balancer based on the measured voltage. 
Kikuchi teaches a balancer which discharges the battery module connected to each of the CMCs; controller which controls an operation of the balancer based on the measured voltage (Figs. 1 & 2, with Fig. 2 demonstrating that when switches 129A-D are closed, the cells are balanced by discharging to resistors R1-R4, respectively, via discharge circuits 128A-128D, along with a controller “discharge control circuit” for controlling the balancing discharge circuits). Brock and Trigiani’s equalization appears to be based on reducing the equalization discharge current/charging current to do so, while Kikuchi’s involves directly discharging. One having ordinary skill in the art understands that Kikuchi’s balancing operation serves to improve the speed at which the cells are discharged. Kikuchi teaches that by doing so, it improves the reliability of the battery system (¶’s [05-13, esp. 13]).
.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brock in view of Trigiani, further in view of Lim et al (USPGPN 20120086390)
Dependent Claims 8 and 17, the combination of Brock and Trigiani teaches the BMC includes: a voltage sensor which measures a voltage of the equalization BUS (see Fig. 11, as described above for Brock, also Figs. 2 & 3 of Trigiani)
Brock is silent to the BMC includes: an equalization current supplier which supplies the equalization current to the battery module which is diagnosed to have the abnormality; wherein positive terminals of the equalization current supplier and the voltage sensor are connected with the positive BUS, and negative terminals of the equalization current supplier and the voltage sensor are connected with the negative BUS. 
Lim teaches the BMC includes: an equalization current supplier which supplies the equalization current to the battery module which is diagnosed to have the abnormality; wherein positive terminals of the equalization current supplier and the voltage sensor are connected with the positive BUS, and negative terminals of the equalization current supplier and the voltage sensor are connected with the negative BUS (see Figs. 1-3, where Fig. 1 demonstrates a central voltage sensing modules in 140 which monitors across negative and positive buses, along with a single equalization current supplier in DC/DC converter 151 seen in Fig. 2). Lim teaches this particular circuit design serves to improve flexibility and control efficiency (¶[28]). In addition, by having only a single central equalization circuit instead of a plurality of them (e.g. in Kikuchi), it serves to reduce the size/volume and complexity of the circuit, as one of ordinary skill in the art understands (further evidenced by Kikuchi ¶[28]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN T TRISCHLER/Primary Examiner, Art Unit 2859